Exhibit 10.1

AMENDMENT TO

AMENDED AND RESTATED NOTE AND WARRANT PURCHASE AGREEMENT

This Amendment to Amended and Restated Note and Warrant Purchase Agreement (this
“Amendment”) is made effective as of December 4, 2006, by and among Thomas
Group, Inc., a Delaware corporation (the “Company”), General John T. Chain, Jr.,
an individual (“Chain”), and Edward P. Evans, an individual (“Evans,” and
collectively with Chain, “Purchasers” and each individually, a “Purchaser”), to
amend that certain Amended and Restated Note and Warrant Purchase Agreement
dated as of October 17, 2002 (the “Agreement”).

RECITALS

WHEREAS, as of October 17, 2002, the Company and Purchasers entered into the
Agreement;

WHEREAS, Section 5.2 of the Agreement provides for certain terms regarding the
size of the Board of Directors of the Company (the “Board”) and certain rights
of the Purchasers with respect to the nomination or designation of directors for
election to the Board;

WHEREAS, Section 5.9 of the Agreement provides for certain observer rights prior
to the designation and election to the Board of one Purchaser’s designees;

WHEREAS, the Company and Purchasers desire to (i) amend the circumstances under
which the number of members composing the Board may be changed and (ii) amend
and clarify the rights of Purchasers to designate individuals to be considered
as nominees for election to the Board and the requirements applicable to such
designees;

WHEREAS, the Company and Purchasers acknowledge that Section 5.9 of the
Agreement expired at the first meeting of stockholders of the Company following
execution of the Agreement and therefore desire to delete such Section 5.9;

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Agreement; and

WHEREAS, Section 7.3 of the Agreement provides that the rights and obligations
of the Company and Purchasers may be amended with the written consent of the
Company and each Purchaser;

NOW THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.             SECTION 5.2 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:

1


--------------------------------------------------------------------------------


“5.2    Board Size; Nomination of Directors.

(a)           Board Size.  As permitted under the Company’s Bylaws, the Board of
Directors of the Company has set the authorized number of members of the Board
at five and the number of members of the Board shall remain at five until the
earlier of (i) the first date on which each  Purchaser is no longer the
beneficial owner of at least ten percent of the outstanding Common Stock of the
Company or (ii) the Company’s annual meeting of stockholders to be held in 2009
(“2009 Annual Meeting”).  Beneficial ownership shall be determined in accordance
with Rule 13d-3 promulgated under the Securities Exchange Act of 1934 (“Exchange
Act”).

(b)           Nominating Rights.  Chain shall have the right to designate
nominees to fill three of the five director positions on the Board until the
earlier of (i) the first date on which Chain is no longer the beneficial owner
of at least ten percent of the outstanding Common Stock of the Company or (ii)
the 2009 Annual Meeting.  Chain agrees that one of his designated nominees will
always be the Company’s then-current President and Chief Executive Officer and
one of his designated nominees will always be himself.  Evans shall have the
right to designate nominees to fill two of the five director positions on the
Board until the earlier of (i) the first date on which Evans is no longer the
beneficial owner of at least ten percent of the outstanding Common Stock of the
Company or (ii) the 2009 Annual Meeting. Evans agrees that one of his designated
nominees will always be himself.

(c)           Procedure.  Each Purchaser shall inform the Company’s Compensation
and Corporate Governance Committee, in its capacity as the Company’s nominating
committee (or such other committee to which the Board has then delegated
nominating authority, or if none, the Board, as appropriate, referred to
hereinafter as “Committee”), in writing of its recommended nominees for election
to the Board by delivering a written notice thereof not less than 60 days prior
to the mailing of the Company’s proxy statement to be distributed to
stockholders in connection with the annual meeting of stockholders.  The notice
shall contain such information relating to such nominees (i) as is required by
Article II, Section 10 of the Company’s Bylaws, (ii) as is required to be
disclosed in a proxy statement in connection with the solicitation of proxies
for the election of directors pursuant to Section 14 of the Exchange Act and the
rules promulgated thereunder and (iii) from which the Committee and the Board
can determine that the requirements of Section 5.2(f) below have been satisfied.

(d)           Vacancies.  Subject to Article III, Section 4 and Article IV,
Section 5 of the Company’s Bylaws, Chain shall have the right to recommend to
the Committee nominees to fill any vacancy on the Board, or any committee
thereof, arising out of the resignation, removal or other departure from the
Board or committee of an individual nominated by Chain pursuant to Section
5.2(b).  Subject to Article III, Section 4 and Article IV, Section 5 of the
Company’s Bylaws, Evans shall have the right to recommend to the Committee
nominees to fill any vacancy on the Board, or any committee thereof, arising out
of the

2


--------------------------------------------------------------------------------


resignation, removal or other departure from the Board or committee of an
individual nominated by Evans pursuant to Section 5.2(b).

(e)           Nominating Committee.  Notwithstanding anything herein to the
contrary, any individual designated by Chain or Evans pursuant to Section 5.2(b)
shall be referred to the Committee in its capacity as the Company’s nominating
committee for review and evaluation and, if appropriate, recommendation to the
Board, in accordance with the nominating provisions of the Committee’s charter
and any procedures established by the Committee for review, evaluation and
recommendation to the Board of potential director candidates.

(f)            Qualifications.  Notwithstanding anything herein the contrary, no
designee shall be recommended for election to, or to fill a vacancy on, the
Board unless after giving effect to the election of such nominees or the filling
of such vacancy there would be (i) at least a majority of  independent directors
on the Board that meet the independence criteria required by the Nasdaq Stock
Market (or such other listing standards and rules applicable to the principal
securities exchange on which the Company’s common stock is listed) (each, an
“Independent Director”), (ii) at least three Independent Directors on the
Company’s Audit Committee, and each Audit Committee member meets the criteria
for audit committee membership required by the Nasdaq Stock Market (or such
other listing standards and rules applicable to the principal securities
exchange on which the Company’s common stock is listed) and the Exchange Act and
Rule 10A-3 thereunder, (iii) at least one member of the Company’s Audit
Committee who has past employment experience in finance or accounting, requisite
professional certification in accounting, or any other comparable experience or
background which results in the individual’s financial sophistication, including
being or having been a chief executive officer, chief financial officer or other
senior officer with financial oversight responsibilities and satisfies the
criteria for “audit committee financial expert” contained in Regulation S-K
promulgated by the Securities Exchange Commission and (iv) no more than one
director on the Committee that is not an Independent Director; provided,
however, that unless there are at least three members on the Committee and the
Board has determined that the membership on the Committee of such director who
is not an Independent Director is required by the best interests of the Company
and its stockholders, no directors who are not Independent Directors shall serve
on the Committee.

(g)           Conflict with Nasdaq.  In the event the nomination rights set
forth herein are not permitted by applicable Nasdaq Stock Market rules (or the
comparable requirements of the principal securities exchange on which the
Company’s common stock is listed), the Committee shall have the exclusive
delegated authority of the Board to recommend to the Board nominees for election
and replacements to fill vacancies.”

3


--------------------------------------------------------------------------------



2.             SECTION 5.9 OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


3.             THE PARTIES AGREE AND ACKNOWLEDGE THAT THE RIGHTS GRANTED TO
PURCHASERS HEREIN ARE PERSONAL AND MAY NOT BE TRANSFERRED OR ASSIGNED TO ANY
THIRD PARTY AND THAT SUCH RIGHTS, AS TO A PARTICULAR PURCHASER, SHALL
AUTOMATICALLY EXPIRE UPON SUCH PURCHASER’S DEATH OR LEGAL DISABILITY.


4.             THE PARTIES ACKNOWLEDGE THAT, AS OF THE DATE OF THIS AMENDMENT
AND UNTIL PURCHASERS DELIVER TO THE COMPANY THE NOTICES CONTEMPLATED BY SECTION
5.2(C), DAVID B. MATHIS REPRESENTS A CHAIN DESIGNEE AND DORSEY R. GARDNER
REPRESENTS AN EVANS DESIGNEE.


5.             ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT.

*      *      *      *      *

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

THOMAS GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James T. Taylor

 

 

Name: James T. Taylor

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

GENERAL JOHN T. CHAIN, JR.

 

 

 

 

 

 

 

 

Signed:

/s/ John T. Chain

 

 

 

 

 

 

 

 

EDWARD P. EVANS

 

 

 

 

 

 

 

 

Signed:

/s/ Edward P. Evans

 

 

5


--------------------------------------------------------------------------------